DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed February 15, 2021. Claims 1-12 & 21-28 are pending. Claims 13-20 have been canceled. New claims 25-28 have been added.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-8, 21-22 & 25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Oren et al. (US 2014/0031800) in view of Hoem et al. (US 2011/0202084) further in view of Shturman (US 5,295,958).
In regards to claim 1, Ben Oren et al. disclose a laser ablation catheter comprising: 
an inner sheath (106, 108) and an outer sheath (102); 


    PNG
    media_image1.png
    291
    565
    media_image1.png
    Greyscale

an inner (i.e. central) lumen, wherein the inner sheath (106, 108) separates the inner (central) lumen from the plurality of optical fibers (104, 222); 
a segmented balloon assembly comprising at least three balloons 226a-d circumferentially aligned around the outer sheath 102 at the distal end 100 of the catheter; 
at least one inflation source coupled to the segmented balloon assembly (see at least abstract, figs. 1A-C & 2; par 0159-0160, 0163 & 0168-0169); and,
a controller (see at least fig. 12).
Ben Oren et al. disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter comprising at least one inflation source coupled to the segmented balloon assembly; and a controller comprising a non-transitory computer-readable medium containing instructions that, when executed, cause the controller to automatically rotate the catheter by sequentially inflating and deflating the at least 
However, Hoem et al. teach that it is known to provide a catheter comprising a controller (i.e. one or more processors) comprising a non-transitory computer readable medium containing instructions that, when executed, cause the controller (i.e. one or more processors) to automatically control the inflation of a balloon according to a predetermined inflation sequence (see at least abstract, figs. 2-3; par 0029).
Moreover, Shturman teaches that it is known to provide an ablation catheter comprising a (manual) controller to rotate the catheter by sequentially inflating and deflating the at least two balloons according to a predetermined inflation sequence, wherein the predetermined sequence comprises (i) initially inflating each of the balloons (70, 76), (ii) then deflating a first of the balloons (70, 76), and (iii) then inflating the first of the balloons (70, 76) while deflating a second of the at least two balloons (70, 76) (see at least abstract, figs. 1-5, col. 5, lines 1-61 and col. 12, lines 21-38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Ben Oren et al. as modified by Hoem et al. comprising a controller, as taught by Hoem et al., to automatically rotate the catheter by sequentially inflating and deflating of the at least three balloons of Ben-Oren et al., according to a predetermined inflation sequence as taught by Shturman, wherein the predetermined sequence comprises (i) initially inflating each of the balloons, (ii) then deflating a first of the balloons, and (iii) then inflating the 
In regards to claim 2, Ben Oren et al. disclose a laser ablation catheter, wherein the inner lumen further comprises a suction channel for removing occlusive fragments during an ablation procedure (see at least fig. 2; par 0167). 
In regards to claim 3, Ben Oren et al. disclose a laser ablation catheter, wherein the plurality of optical fibers (104, 222) terminate at the distal end 100 of the catheter (see at least figs. 1A & 2). 
In regards to claim 4, Ben Oren et al. disclose a laser ablation catheter, wherein the at least three balloons 226a-d are in contact with the outer sheath 102 (see at least fig. 2). 
In regards to claim 7, Ben Oren et al. as modified by Shturman disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter wherein the segmented balloon assembly and the controller are functionally coupled. However, Hoem et al. teach that it is known to provide a catheter wherein the balloon assembly 122 and the controller (i.e. one or more processors) are functionally coupled (see at least abstract, figs. 2-3; par 0029). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the catheter of Ben Oren et al. as modified by Shturman wherein the segmented balloon assembly and the controller are functionally coupled since such a modification would amount to applying a known technique (i.e. as taught by Hoem et al.) to a known device (i.e. as taught by Ben Oren et al.) ready for improvement to achieve a predictable result such as automatically implement the selective inflation and deflation of at least two balloons attached to the tip section externally at different angles, or a balloon with compartments so as to control the angle of the tip section (see at least par 0169 of Ben Oren et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 8, Ben Oren et al. disclose a laser ablation catheter wherein the segmented balloon assembly comprises 4 individual balloons 226a-d functionally engaged to operate during an ablation procedure (see at least fig. 2 and par 0132, 0146, 0147, 0149, 0153, 0169, 0171 & 0205). 
In regards to claim 21, Ben-Oren et al. as modified by Hoem et al. and Shturman disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter, wherein the predetermined sequence further comprises inflating the second of the at least three balloons while deflating a third of the at least three balloons. However, since Ben-Oren et al. disclose at least three balloons 226a-d circumferentially aligned around the outer sheath 102 at the distal end 100 of the catheter (see at least fig. 2), it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the laser ablation catheter of Ben-Oren et al. as modified by Hoem et al. and Shturman wherein the predetermined sequence further comprises inflating, as taught by Shturman, the second of the at least three balloons, as taught by Ben-Oren et al., while deflating, as taught by Shturman, a third of the at least three balloons, as taught by Ben-Oren et al., since such a modification would amount to applying a known technique (i.e. as taught by Shturman) to a known device (i.e. as taught by Ben-Oren et al./Hoem et al.) ready for improvement to achieve a predictable result such as rotating the catheter after centering thereof so as to control the positioning of the tip section by selectively inflating and deflating the positioning balloons--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 22, Ben-Oren et al. as modified by Hoem et al. and Shturman disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter wherein the predetermined sequence further comprises inflating the third of the at least three balloons while deflating the first of the at least three balloons. However, since Ben-Oren et al. disclose at least three balloons 226a-d circumferentially aligned around the outer sheath 102 at the distal end 100 of the catheter (see at least fig. 2), it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the laser ablation catheter of Ben-Oren et al. as modified by Hoem et al. and Shturman wherein the predetermined sequence further comprises inflating, as taught by Shturman, the third of the at least three balloons, as taught by Ben-Oren et al., while deflating, as taught by Shturman, the first of the at least three balloons, as taught by Ben-Oren et al., since such a modification would amount to applying a known technique (i.e. as taught by Shturman) to a known device (i.e. as taught by Ben-Oren et al./Hoem et al.) ready for improvement to achieve a predictable result such as rotating the catheter after centering thereof so as to control the positioning of the tip section by selectively inflating and deflating the positioning balloons--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 25, Ben Oren et al. as modified by Hoem et al. disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter wherein the at least one inflation source comprises a separate inflation source coupled to each corresponding balloon of the segmented balloon assembly. However, Shturman teaches that it is known to provide a catheter 39 wherein the at least one inflation source (73, 79) comprises a separate inflation source coupled to each corresponding balloon (70, 76) of the segmented balloon assembly (see at least fig. 27B; col. 11, lines 46-57). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Ben Oren et al. as modified by Hoem et al. wherein the at least one inflation source comprises a separate inflation source coupled to each corresponding balloon of the segmented balloon assembly in order to selectively independently inflate and/or deflate each of the balloons forming the balloon assembly.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Oren et al. (‘800) in view of Hoem et al. (‘084), Shturman (‘958) further in view of Khachi (US 2008/0009673).
Ben Oren et al. as modified by Hoem et al. and Shturman disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter wherein the at least three balloons are functionally engaged with each other and with at least one inflation source to rotate the distal end of the catheter. 
However, Khachi teaches that it is known to provide a catheter wherein the at least three balloons are functionally engaged with each other and with at least one inflation source to rotate the distal end of the catheter (see at least abstract, figs. 1-2; par 0013, 0026, 0028 & 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the catheter of Ben Oren et al. as modified by Hoem et al. and Shturman wherein the at least three balloons are functionally engaged with each other and with at least one inflation source, as taught by Kachi, to rotate the distal end of the catheter as taught by Shturman since such a modification would amount to applying a known technique (i.e. as taught by Kachi et al.) to a known device (i.e. as taught by Ben-Oren et al.) ready for improvement to achieve a predictable result such as moving the distal end of the catheter either left or right, up or down, clockwise or counter-clockwise, so as to thereby provide the operator with the ability to finely adjust the position of the distal end of the catheter beyond that which is achievable by the angling controls in the control head of the catheter (see at least par 0036 of Kachi et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Oren et al. (‘800) in view of Hoem et al. (‘084), Shturman (‘958) further in view of further in view of Baden (US 5,658,311).
In regards to claim 5, Ben Oren et al. as modified by Hoem et al. and Shturman disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter wherein the at least three balloons are functionally engaged with each other and with at least one inflation source to rotate the distal end of the catheter. However, Baden teaches that it is known to provide a catheter wherein the at least three balloons 34, 36, 38, 40, 42, 44 are functionally engaged with each other and with at least one inflation source (see at least abstract; figs. 1-5; col. 3, lines 4-28 & 38-41; col. 4, lines 15-31; col. 5, lines 3-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Ben Oren et al. as modified by Hoem et al. and Shturman wherein the at least three balloons are functionally engaged with each other and with at least one inflation source, as taught by Baden, to rotate the distal end of the catheter as taught by Shturman, in order to allow the balloons to be inflated to a sufficiently high pressure without exceeding the burst strength of the balloon and which can be deflated without significant winging.
In regards to claim 6, Ben Oren et al. as modified by Hoem et al. and Shturman disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter wherein the at least three balloons are functionally engaged with each other and with at least one inflation source to inflate or deflate simultaneously. However, Baden teaches that it is known to provide a catheter wherein the at least three balloons 34, 36, 38, 40, 42, 44 are functionally engaged with each other and with at least one inflation source to inflate or deflate simultaneously (see at least abstract; figs. 1-5; col. 3, lines 4-28 & 38-41; col. 4, lines 15-31; col. 5, lines 3-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Ben Oren et al. as modified by Hoem et al. and Shturman wherein the at least three balloons are functionally engaged with each other and with at least one inflation source to inflate or deflate simultaneously as taught by Baden in order to allow the balloons to be inflated to a sufficiently high pressure without exceeding the burst strength of the balloon and which can be deflated without significant winging.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Oren et al. (‘800) in view of Hoem et al. (‘084), Shturman (‘958) further in view of Rizik (US 5,628,761).
In regards to claim 5, Ben Oren et al. as modified by Hoem et al. and Shturman disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter wherein the at least three balloons are functionally engaged with each other and with at least one inflation source to rotate the distal end of the catheter. However, Rizik teaches that it is known to provide a catheter wherein the at least three balloons 75 are functionally engaged with each other and with at least one inflation source (see at least col. 7, lines 34-51; col. 8, lines 33-47). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Ben Oren et al. as modified by Hoem et al. and Shturman wherein the at least three balloons are functionally engaged with each other and with at least one inflation source, as taught by Baden, to rotate the distal end of the catheter, as taught by Shturman, in order to automatically refine more precisely the position of the distal tip of the catheter prior deploying the guidewire passage creation means, by steer the distal end of the catheter in a desired direction.
In regards to claim 6, Ben Oren et al. as modified by Hoem et al. and Shturman disclose a laser ablation catheter, as described above, that fails to explicitly teach a catheter wherein the at least three balloons are functionally engaged with each other and with at least one inflation source to inflate or deflate simultaneously. However, Rizik teaches that it is known to provide a catheter wherein the at least three balloons 75 are functionally engaged with each other and with at least one inflation source to inflate or deflate simultaneously (see at least col. 7, lines 34-51; col. 8, lines 33-47). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Ben Oren et al. as modified by Hoem et al. and Shturman wherein the at least three balloons are functionally engaged with each other and with at least one inflation source to inflate or deflate simultaneously as taught by Baden in order to automatically refine more precisely the position of the distal tip of the catheter prior deploying the guidewire passage creation means, by steer the distal end of the catheter in a desired direction.
Claim(s) 9-10, 12 & 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khachi (US 2008/0009673) in view of Hoem et al. (US 2011/0202084) further in view of Shturman (US 5,295,958).
In regards to claim 9, Khachi discloses a segmented balloon assembly for a laser ablation catheter comprising: 
a plurality of balloons 22a-d circumferentially aligned around the distal end of the catheter 10, wherein the plurality of balloons 22a-d are functionally engaged with each other and with at least one inflation source, wherein the plurality of balloons 22a-d comprises at least three balloons 22a-d; and,
a controller (i.e., control means) functionally coupled to the plurality of balloons 22a-d to control inflation the sequential inflation of the plurality of balloons 22a-d according to a predetermined inflation sequence (see at least abstract, figs. 1-2; par 0013, 0026, 0028 & 0036);


    PNG
    media_image2.png
    279
    506
    media_image2.png
    Greyscale

  wherein the controller (i.e., control means) rotates the segmented balloon assembly through sequential inflation and deflation of the plurality of balloons 22a-d are according to the predetermined inflation sequence during a laser ablation procedure to produce rotational movement of the distal end of the catheter, wherein the predetermined sequence directed by the controller (i.e., control means) comprises (i) initially inflating each the at least three balloons, (ii) then deflating a first of the at least three balloons, and (iii) then inflating the first of the at least three balloons while deflating a second of the at least three balloons (see at least abstract, figs. 1-2; par 0013, 0026, 0028 & 0036). 
Kachi discloses a segmented balloon assembly, as described above, that fails to explicitly teach an assembly comprising a controller comprising a non-transitory computer readable medium containing instructions that, when executed, cause the controller to automatically control the sequential inflation of the plurality of balloons according to a predetermined inflation sequence; wherein the controller automatically rotates the segmented balloon assembly through sequential inflation and deflation of the plurality of balloons are according to the predetermined inflation sequence during a laser ablation procedure to produce rotational movement of the distal end of the catheter, wherein the predetermined sequence directed by the controller comprises (i) initially inflating each the at least three balloons, (ii) then deflating a first of the at least three balloons, and (iii) then inflating the first of the at least three balloons while deflating a second of the at least three balloons.
However, Hoem et al. teach that it is known to provide an assembly comprising a controller (i.e. one or more processors) comprising a non-transitory computer readable medium containing instructions that, when executed, cause the controller (i.e. one or more processors) automatically control the inflation of the plurality of balloons according to a predetermined inflation sequence (see at least abstract, figs. 2-3; par 0029).
Moreover, Shturman teaches that it is known to provide an assembly wherein the predetermined sequence comprises (i) initially inflating each the plurality balloons (70, 76), (ii) then deflating a first of the plurality of balloons (70, 76), and (iii) then inflating the first of the plurality balloons (70, 76) while deflating a second of the plurality of balloons (70, 76) (see at least abstract, figs. 1-5, col. 5, lines 1-61 and col. 12, lines 21-38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was filed to provide the catheter of Ben Oren et al. with comprising a controller comprising a non-transitory computer readable medium containing instructions that, when executed, cause the controller, as taught by Hoem et al., to automatically control the sequential inflation of the plurality of balloons, as taught by Ben-Oren et al., according to a predetermined inflation sequence as taught by Shturman; wherein the controller, as taught by Hoem et al., automatically rotates the segmented balloon assembly through sequential inflation and deflation of the plurality of balloons are according to the predetermined inflation sequence during a laser ablation procedure to produce rotational movement of the distal end of the catheter, wherein the predetermined sequence, as taught by Shturman, directed by the controller, as taught by Hoem et al., comprises (i) initially inflating each the plurality of balloons, (ii) then deflating a first of the plurality of balloons, and (iii) then inflating the first of the at least three balloons while deflating a second of the plurality of balloons as taught by Shturman since such a modification would amount to applying a known technique (i.e. as taught by Shturman) to a known device (i.e. as taught by Kashi/Hoem et al.) ready for improvement to achieve a predictable result such as rotating the catheter after centering thereof so as to control the positioning of the tip section by selectively inflating and deflating the positioning balloons--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 10, Khachi discloses a segmented balloon assembly wherein the plurality of balloons 22a-d are in contact with the outer wall of the catheter 10 (see at least abstract, figs. 1-2; par 0013, 0026, 0028 & 0036). 
In regards to claim 12, Khachi discloses a segmented balloon assembly wherein the segmented balloon assembly comprises 4 individual balloons 22a-d functionally engaged and capable of operating during an ablation procedure (see at least abstract, figs. 1-2; par 0013, 0026, 0028 & 0036).
In regards to claim 23, Kachi as modified by Hoem et al. and Shturman discloses a segmented balloon assembly, as described above, that fails to explicitly teach a catheter, wherein the predetermined sequence further comprises inflating the second of the at least three balloons while deflating a third of the at least three balloons. However, since Kachi et al. disclose a laser ablation catheter comprising at least three balloons (see at least par 0036), it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the laser ablation catheter of Kachi as modified by Hoem et al. and Shturman wherein the predetermined sequence further comprises inflating, as taught by Shturman, the second of the at least three balloons, as taught by Kachi, while deflating, as taught by Shturman, a third of the at least three balloons, as taught by Kachi, since such a modification would amount to applying a known technique (i.e. as taught by Shturman) to a known device (i.e. as taught by Kachi/Hoem et al.) ready for improvement to achieve a predictable result such as rotating the catheter after centering thereof so as to control the positioning of the tip section by selectively inflating and deflating the positioning balloons--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 24, Kachi as modified by Hoem et al. and Shturman discloses a segmented balloon assembly, as described above, that fails to explicitly teach a catheter, wherein the predetermined sequence further comprises inflating the third of the at least three balloons while deflating a first of the at least three balloons. However, since Kachi et al. disclose a laser ablation catheter comprising at least three balloons (see at least par 0036), it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the laser ablation catheter of Kachi as modified by Hoem et al. and Shturman wherein the predetermined sequence further comprises inflating, as taught by Shturman, the third of the at least three balloons, as taught by Kachi, while deflating, as taught by Shturman, a first of the at least three balloons, as taught by Kachi, since such a modification would amount to applying a known technique (i.e. as taught by Shturman) to a known device (i.e. as taught by Kachi/Hoem et al.) ready for improvement to achieve a predictable result such as rotating the catheter after centering thereof so as to control the positioning of the tip section by selectively inflating and deflating the positioning balloons--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khachi (‘673) in view of Hoem et al. (‘084), Shturman (‘958) further in view of Baden (US 5,658,311).
Khachi as modified by Hoem et al. and Shturman disclose a segmented balloon assembly, as described above, that fails to explicitly teach a segmented balloon wherein the at least three balloons are functionally engaged with each other and with the at least one inflation source to further inflate or deflate simultaneously.
However, Baden teaches that it is known to provide a segmented balloon 20 wherein the at least three balloons 34, 36, 38, 40, 42, 44 are functionally engaged with each other and with the at least one inflation source to further inflate or deflate simultaneously (see at least abstract; figs. 1-5; col. 3, lines 4-28 & 38-41; col. 4, lines 15-31; col. 5, lines 3-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the segmented balloon assembly of Khachi as modified by Hoem et al. and Shturman wherein the at least three balloons are functionally engaged with each other and with the at least one inflation source to further inflate or deflate simultaneously as taught by Baden in order to allow the balloons to be inflated to a sufficiently high pressure without exceeding the burst strength of the balloon and which can be deflated without significant winging.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khachi (‘673) in view of Hoem et al. (‘084), Shturman (‘958) further in view of Rizik (US 5,628,761).
Khachi as modified by Hoem et al. and Shturman disclose a segmented balloon assembly, as described above, that fails to explicitly teach a segmented balloon wherein the at least three balloons are functionally engaged with each other and with the at least one inflation source to further inflate or deflate simultaneously.
However, Rizik teaches that it is known to provide a segmented balloon (45, 75) wherein the at least three balloons 75 are functionally engaged with each other and with the at least one inflation source to further inflate or deflate simultaneously (see at least col. 7, lines 34-51; col. 8, lines 33-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the segmented balloon assembly of Khachi as modified by Hoem et al. and Shturman wherein the at least three balloons are functionally engaged with each other and with the at least one inflation source to further inflate or deflate simultaneously as taught by Rizik in order to automatically refine more precisely the position of the distal tip of the catheter prior deploying the guidewire passage creation means, by steer the distal end of the catheter in a desired direction.
Claims 26 & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Oren et al. (‘800) in view of Hoem et al. (‘084), Shturman (‘958) further in view of Kleiner (US 2003/0208223).
In regards to claim 26, Ben-Oren et al. as modified by Hoem et al. and Shurtman disclose a catheter, as described above, that fails to explicitly teach a catheter wherein the at least three balloons comprise first, second, and third balloons, and the predetermined inflation sequence includes: (i)    initially inflating each of the first, second, and third balloons; (ii)    deflating the first balloon; (iii)    inflating the first balloon while deflating the second balloon; (iv)    inflating the second balloon while deflating the third balloon; (v)    inflating the third balloon while deflating the first balloon; and (vi)    repeating (ii)-(v). However, Kleiner teaches that it is known to provide a catheter (“endoscope”) wherein the at least three balloons 106 comprise first, second, and third balloons 112, and the predetermined inflation sequence includes: (i)  initially inflating each of the first, second, and third balloons 112 (“[to assist in opening the body cavity] different ones of the segments 112 being inflated,” par 0156); (ii) deflating the first balloon (“…deflation of the previously inflated ones”); (iii) inflating the first balloon while deflating the second balloon (“inflation of the previously deflated balloon segments and deflation of the previously inflated ones”); (iv) inflating the second balloon while deflating the third balloon (“inflation of the previously deflated balloon segments and deflation of the previously inflated ones”); (v)    inflating the third balloon while deflating the first balloon (“inflation of the previously deflated balloon segments and deflation of the previously inflated ones”); and (vi) repeating (ii)-(v) (see at least figs. 22a-b & 23 and par 0156). Therefore, while Shurtman describes a deflating and inflating sequence based on a two-balloon assembly (see figs. 3-5), Kleiner teaches a similar deflating and inflating sequence based on a 4-balloon segment wherein one balloon at a time may be inflated or deflated while the others are correspondingly deflated or inflated (see par 0156), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Ben-Oren et al. as modified by Hoem and Shurtman wherein the at least three balloons comprise first, second, and third balloons, and the predetermined inflation sequence includes: (i)    initially inflating each of the first, second, and third balloons; (ii)    deflating the first balloon; (iii)    inflating the first balloon while deflating the second balloon; (iv)    inflating the second balloon while deflating the third balloon; (v)    inflating the third balloon while deflating the first balloon; and (vi) repeating (ii)-(v) as taught by Kleiner in order to provide fine control of the leading end of the catheter by selectively forcing said leading end in a direction towards the deflated segments. 
In regards to claim 28, Ben-Oren et al. as modified by Hoem et al. and Shurtman disclose a balloon assembly, as described above, that fails to explicitly teach a balloon assembly wherein the at least three balloons comprise first, second, and third balloons, and the predetermined inflation sequence includes: (i) initially inflating each of the first, second, and third balloons; (ii) deflating the first balloon; (iii) inflating the first balloon while deflating the second balloon; (iv)    inflating the second balloon while deflating the third balloon; (v) inflating the third balloon while deflating the first balloon; and (vi) repeating (ii)-(v). However, Kleiner teaches that it is known to provide a balloon assembly 106 wherein the at least three balloons comprise first, second, and third balloons 112, and the predetermined inflation sequence includes: (i)  initially inflating each of the first, second, and third balloons 112 (“[to assist in opening the body cavity] different ones of the segments 112 being inflated,” par 0156); (ii) deflating the first balloon (“…deflation of the previously inflated ones”); (iii) inflating the first balloon while deflating the second balloon (“inflation of the previously deflated balloon segments and deflation of the previously inflated ones”); (iv) inflating the second balloon while deflating the third balloon (“inflation of the previously deflated balloon segments and deflation of the previously inflated ones”); (v)    inflating the third balloon while deflating the first balloon (“inflation of the previously deflated balloon segments and deflation of the previously inflated ones”); and (vi) repeating (ii)-(v) (see at least figs. 22a-b & 23 and par 0156). Therefore, while Shurtman describes a deflating and inflating sequence based on a two-balloon assembly (see figs. 3-5), Kleiner teaches a similar deflating and inflating sequence based on a 4-balloon segment wherein one balloon at a time may be inflated or deflated while the others are correspondingly deflated or inflated (see par 0156), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the balloon assembly of Ben-Oren et al. as modified by Hoem and Shurtman wherein the at least three balloons comprise first, second, and third balloons, and the predetermined inflation sequence includes: (i)    initially inflating each of the first, second, and third balloons; (ii)    deflating the first balloon; (iii)    inflating the first balloon while deflating the second balloon; (iv)    inflating the second balloon while deflating the third balloon; (v)    inflating the third balloon while deflating the first balloon; and (vi) repeating (ii)-(v) as taught by Kleiner in order to provide fine control of the leading end of the catheter by selectively forcing said leading end in a direction towards the deflated segments.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben Oren et al. (‘800) in view of Hoem et al. (‘084), Shturman (‘958) further in view of Splinter (US 2009/0147257).
Ben-Oren et al. as modified by Hoem et al. and Shurtman discloses a laser ablation catheter, as described in claim 1, that fails to explicitly teach a catheter wherein the plurality of optical fibers includes a plurality of rings arranged concentrically between the inner sheath and the outer sheath, each ring including a plurality of optical fibers.
However, Splinter teaches that it is known to provide a catheter 120 wherein the plurality of optical fibers 225 includes a plurality of rings arranged concentrically between the inner sheath 220 and the outer sheath 210, each ring including a plurality of optical fibers 225 (see at least figs. 2 & 4 and par 0030 & 0034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Ben-Oren et al. as modified by Hoem and Shturman wherein the plurality of optical fibers includes a plurality of rings arranged concentrically between the inner sheath and the outer sheath, each ring including a plurality of optical fibers as taught by Splinter in order to provide for more imaging data from reflected and scattered light to be transported from inside the lumen.
Response to Arguments
Applicant's arguments filed February 15, 2021 have been fully considered but they are not persuasive. Applicant contends that the prior art fails to teach “the sequence claimed in claim 1, in which (i) each balloon is inflated, (ii) a first balloon is deflated (i.e., one of the other balloons is not inflated), and (iii) the deflated first balloon is deflated while a second balloon is inflated.” Specifically, Applicant contends that “Shturman does not disclose one of the balloons 70 (or 76) being inflated while the other balloon 76 (or 70) is deflated.” The Applicant respectfully traverses. For example, the claim language “inflating the first of the at least three balloons while deflating a second of the at least three balloons” does not necessarily mean that the “inflating” and “deflating” does not necessarily mean that said “inflating” and “deflating” of the various occurs simultaneously. Rather, the claimed language may simply mean that one of the balloons becomes inflated (“inflating”) during the time that another one of the balloons becomes deflated (“deflating”).  For example, the term “inflating” is defined by Webster’s II New Riverside University Dictionary (1994) to mean “to become inflated.” Similarly, the term “deflating” is defined by Webster’s II New Riverside University Dictionary (1994) to mean “to become deflated.” In fact, Applicant appears to agree by asserting that “[i]t will be appreciated that providing a separate inflation source coupled to each corresponding balloon facilitates the operation of inflating one balloon while the other balloon is deflated.” In other words, both balloons need not be simultaneously inflating and deflating, respectively. Moreover, Shturman clearly teaches a catheter 39 wherein the at least one inflation source (73, 79) comprises a separate inflation source coupled to each corresponding balloon (70, 76) of the segmented balloon assembly (see at least fig. 27B; col. 11, lines 46-57).
In view of the foregoing, the rejections over at least Ben Oren, Hoem and Kachi are maintained.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791